Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance.
Several claims were previously rejected over a thesis reference to Wang. Wang does not disclose the reaction conditions recited in claim 1 or the monomer recited in claim 11.
The following references are noted.
Journal of Polymer Science, Part A: Polymer Chemistry 2016, 54(22), 3616-3625 to Matsumoto describes the copolymerization of 3-methylcyclopentene and other dienes with maleimides to produce alternating copolymers (see Scheme 1 on p. 3617). Matsumoto does not disclose the recited random copolymers.
Japanese Patent Application Laid-Open Publication No. 2015-212321 A to Matsumoto describes a copolymer of a maleimide (see ¶ [0023]) and a vinyl compound (see ¶ [0024]) such as vinyl compounds containing a cycloalkenyl group such as 3-methylene cyclopentene (see ¶ [0031]) and others such as 4,4-dimethyl-1,3-pentadiene. Matsumoto excludes butadiene and isoprene (see ¶ [0026]). Matsumoto does not indicate whether or not the polymers are random copolymers.
Angewandte Chemie, International Edition 2017, 56(16), 4560-4564 to Liu describes a homopolymer of 3-methylenecyclopentene (see Table 1). Liu does not disclose the recited random copolymers.
Journal of the American Chemical Society 2009, 131(23), 7960-7961 to Kobayashi describes anionic polymerization of 3-methylenecyclopentene (see the paragraph bridging columns of p. 7960). Kobayashi does not disclose the recited random copolymers.
Die Makromolekulare Chemie 1974, 175(6), 1761-1776 to Imanishi describes the copolymerization of 3-methylene cyclopentene and trans-2-methyl-1,3-pentadiene (see the abstract). Imanishi discloses that the former is more reactive than the latter (id). Imanishi does not indicate whether or not the polymers are random copolymers.
Macromol. Symp. 2015, 350, 55-66 to Kosaka describes a block copolymer of benzofulvene and isoprene (see the paragraph bridging pp. 59-60). Kosaka does not disclose the recited random copolymers.
The examiner is unaware of any prior art that describes or suggests the claimed processes and polymers. Claims 1-8, 11-18, and 20-22 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345.  The examiner can normally be reached on Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/RICHARD A HUHN/Primary Examiner, Art Unit 1764